Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Roland O. Burns Sr. Vice President and Chief Financial Officer Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. REPORTS FOURTH QUARTER AND ANNUAL 2007 FINANCIAL AND OPERATING RESULTS FRISCO, TEXAS, February 11, 2008– Comstock Resources, Inc. ("Comstock" or the "Company") (NYSE: CRK) today reported financial and operating results for the quarter and year ended December 31, 2007. Financial Results for the Three Months and Year Ended December 31, 2007 Comstock reported net income of $21.7 million or 48¢ per diluted share for the three months ended December 31, 2007 as compared to 2006's fourth quarter net income of $8.4 million or 19¢ per diluted share.The fourth quarter results reflect continued strong production growth from the Company's successful drilling activities.Comstock's production in the fourth quarter of 2007 increased 26% to 22.9 billion cubic feet equivalent of natural gas ("Bcfe") as compared to production of 18.2 Bcfe in the fourth quarter of 2006.Comstock's onshore production increased 32% and offshore production increased 20% over the fourth quarter of 2006.Oil and natural gas prices also improved from the fourth quarter of 2006.Realized oil prices in the fourth quarter of 2007 averaged $86.01 per barrel, 58% higher than the $54.51 per barrel realized in 2006's fourth quarter.Natural gas prices realized in the fourth quarter of 2007 averaged $7.29 per Mcf, 13% higher than the $6.47 per Mcf realized in the fourth quarter of 2006.The 26% increase in production and higher oil and gas prices caused fourth quarter 2007's oil and gas sales to increase 54% to $195.8 million as compared to 2006's fourth quarter sales of $126.8 million.Operating cash flow (before changes in working capital accounts) generated by Comstock in 2007's fourth quarter of $133.6 million increased 65% over 2006's fourth quarter cash flow of $80.8 million.EBITDAX or earnings before interest, taxes, depreciation, depletion, amortization, exploration expense and other noncash expenses increased 66% to $154.0 million in 2007's fourth quarter over 2006's fourth quarter EBITDAX of $92.7 million. Comstock reported net income of $68.9 million or $1.54 per diluted share for the year ended December 31, 2007 as compared to 2006's net income of $70.7 million or $1.61 per diluted share.The 2006 results include a $11.2 million unrealized gain on derivative financial instruments.Without this gain, Comstock would have had net income of $63.2 million or $1.44 per diluted share in 2006.Financial results for 2007 reflect the Company's strong production growth in 2007 which is primarily attributable to the Company's drill bit activities.Comstock's production in 2007 increased 30% to 87.5 Bcfe as compared to production of 67.3 Bcfe in 2006.Onshore production increased 27% and offshore production was up 34% over 2006.Realized oil prices in 2007 averaged $69.18 per barrel, 14% above the $60.93 per barrel realized in 2006 and the Company's realized natural gas price averaged $7.03 per Mcf in 2007, slightly higher than the $6.95 per Mcf realized in 2006.The higher production and improved oil and gas prices in 2007 increased Comstock's oil andgas sales to $687.1 million, 34% above 2006's sales of $511.9 million.Operating cash flow (before changes in working capital accounts) generated by Comstock in 2007 of $477.3 million increased 37% from 2006's cash flow of $348.5 million.EBITDAX was $542.0 million in 2007, a 40% increase over 2006's EBITDAX of $387.4 million. Year 2007 Drilling Results Comstock also announced the results of its 2007 drilling program.In 2007 Comstock drilled 180 wells (138.2 net).One hundred sixty-five of the wells drilled were successful and fifteen were dry holes. Comstock spent $525.9 million during 2007 for its onshore acquisition, exploration and development activities, comprised of $191.3 million for acquisitions of producing properties, $334.4 million in capital expenditures for drilling and other development activity and $0.2 million for geologic and geophysical costs.Onshore, Comstock drilled 160 (123.1 net) development wells in 2007 with 157 (120.5 net) being successful.Of the five (3.1 net) onshore exploratory wells, only one (0.6 net) was successful. Comstock drilled 128 successful wells (100.2 net) in its East Texas and North Louisiana region in 2007.These wells were tested at an average per well initial production rate of 1.4 Mmcfe per day.Comstock's production in this region has increased 38% in 2007 as compared to 2006 as a result of this drilling program.During the fourth quarter of 2007, Comstock drilled its first successful horizontal Cotton Valley gas well in the Waskom field in East Texas.The Bell #11A-H well was drilled to a total vertical depth of 9,490 feet with a 2,548 foot horizontal leg drilled through the upper and lower Taylor Cotton Valley sands.The Bell #11-A-H was successfully completed with a seven stage frac and was tested at an initial production rate of 8.4 Mmcfe per day. In South Texas, Comstock drilled twenty successful wells (13.7 net) and two (0.5 net) dry holes during 2007.The successful wells had an average per well initial production rate of 5.5 Mmcfe per day.Seven of the successful wells were in the Las Hermanitas field in Duval County, Texas, five were in the Javelina Field in Hidalgo County, five were in the Company's Ball Ranch field, two were in the Double A Wells field and one was in the Tom East field. Comstock drilled thirteen wells (11.5 net) in Mississippi during 2007, eight of which were successful.Five of these wells were tested at an average per well initial production rate of 214 barrels of oil per day and three wells tested at 1.8 Mmcf of natural gas per day.Comstock also drilled two (0.3 net) successful wells in its other regions. Comstock's offshore operations are conducted by its 49% owned subsidiary, Bois d'Arc Energy, Inc. (NYSE: BDE) ("Bois d'Arc").Bois d'Arc made capital expenditures of $206.9 million during 2007 for its exploration and development activities and spent an additional $7.0 million on geological and geophysical costs primarily for 3-D seismic data acquisition.In 2007, Bois d'Arc drilled seven (6.6 net) successful wells out of a total of 15 (12.0 net) wells drilled with eight (5.4 net) dry holes.The largest discoveries made in 2007 included a well drilled at Ship Shoal block 93, which proved up the "Walleye" prospect, a second well drilled at South Timbalier block 75 which extended its "Doc Holliday" discovery made in 2005, and the ultra deep well drilled at South Timbalier block 81 which proved up the "Butch Cassidy" prospect.Bois d'Arc also drilled three successful wells as part of its M-8 sand water flood project in the Ship Shoal 113 unit.During the fourth quarter of 2007, Bois d'Arc drilled a successful development well at Ship Shoal block 119 with the OCS-G 69 #25 well which was drilled to a depth of 10,108 feet and encountered 89 net feet of pay sands in three commercial reservoirs.Bois d'Arc's 2008 drilling program is off to a strong start with two successful development wells, one at Ship Shoal block 97 and one which successfully tested the "Perch" prospect at Ship Shoal block 120.Bois d'Arc is also currently drilling an 18,500 foot exploratory well to test its "Chinook" prospect at South Pelto block 21. This press release may contain "forward-looking statements" as that term is defined in the Private Securities Litigation Reform Act of 1995.Such statements are based on management's current expectations and are subject to a number of factors and uncertainties which could cause actual results to differ materially from those described herein.Although the Company believes the expectations in such statements to be reasonable, there can be no assurance that such expectations will prove to be correct. Comstock Resources, Inc. is a growing independent energy company based in Frisco, Texas and is engaged in oil and gas acquisitions, exploration and development primarily in Texas, Louisiana and the Gulf of Mexico.The Company's stock is traded on the New York Stock Exchange under the symbol CRK. COMSTOCK RESOURCES, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per share amounts) Three Months EndedDecember 31, Year Ended December 31, 2007 2006 2007 2006 Oil and gas sales $ 195,764 $ 126,775 $ 687,073 $ 511,928 Operating expenses: Oil and gas operating 32,364 29,083 123,632 107,303 Exploration 6,370 3,470 43,079 20,132 Depreciation, depletion and amortization 64,732 49,465 243,619 153,922 Impairment — 275 826 10,444 General and administrative 16,142 9,031 42,682 31,769 Total operating expenses 119,608 91,324 453,838 323,570 Income from operations 76,156 35,451 233,235 188,358 Other income (expenses): Interest income 348 288 1,389 1,012 Other income 180 165 685 781 Interest expense (11,446 ) (9,107 ) (41,326 ) (27,429 ) Gain on derivatives — 108 — 10,716 Total other income (expenses) (10,918 ) (8,546 ) (39,252 ) (14,920 ) Income before income taxes and minority interest 65,238 26,905 193,983 173,438 Provision for income taxes (29,222 ) (12,492 ) (85,177 ) (74,339 ) Minority interest in earnings of Bois d'Arc Energy (14,318 ) (6,001 ) (39,905 ) (28,434 ) Net income $ 21,698 $ 8,412 $ 68,901 $ 70,665 Net income per share: Basic $ 0.50 $ 0.20 $ 1.59 $ 1.67 Diluted $ 0.48 $ 0.19 $ 1.54 $ 1.61 Weighted average common and common stock equivalent shares outstanding: Basic 43,544 42,493 43,415 42,220 Diluted 44,583 43,707 44,405 43,556 COMSTOCK RESOURCES, INC. CONSOLIDATED OPERATING RESULTS (In thousands) Three Months Ended December 31, Year Ended December 31, 2007 2006 2007 2006 Cash flow from operations: Net cash provided by operating activities $ 121,421 $ 90,305 $ 446,305 $ 364,605 Excess tax benefit from stock-based compensation 5,920 5,296 6,522 6,218 Increasein accounts receivable 13,870 13,691 15,100 2,917 Decrease in other current assets (5,040 ) (3,665 ) (2,452 ) (3,526 ) Decrease (increase) in accounts payable and accrued expenses (2,572 ) (24,819 ) 11,775 (21,666 ) Cash flow from operations $ 133,599 $ 80,808 $ 477,250 $ 348,548 EBITDAX: Net income $ 21,698 $ 8,412 $ 68,901 $ 70,665 Interest expense 11,446 9,107 41,326 27,429 Income tax expense 29,222 12,492 85,177 74,339 Depreciation, depletion and amortization 64,732 49,465 243,619 153,922 Impairment — 275 826 10,444 Minority interest in earnings of Bois d'Arc Energy 14,318 6,001 39,905 28,434 Stock-based compensation 6,252 3,415 19,162 13,249 Exploration expense 6,370 3,470 43,079 20,132 Unrealized loss (gain) on derivatives — 69 — (11,242 ) EBITDAX $ 154,038 $ 92,706 $ 541,995 $ 387,372 As of December 31, 2007 2006 Balance Sheet Data: Cash and cash equivalents $ 24,406 $ 10,715 Other current assets 100,099 88,113 Property and equipment, net 2,222,875 1,773,626 Other 7,007 5,671 Total assets $ 2,354,387 $ 1,878,125 Current liabilities $ 130,800 $ 151,861 Long-term debt 760,000 455,000 Deferred income taxes 371,896 311,236 Reserve for future abandonment costs 52,606 57,116 Minority interest in Bois d'Arc Energy 267,441 220,349 Stockholders' equity 771,644 682,563 Total liabilities and stockholders' equity $ 2,354,387 $ 1,878,125 COMSTOCK RESOURCES, INC. CONSOLIDATED OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended December 31, 2007 For the Three Months Ended December 31, 2006 Onshore(1) Bois d'Arc Energy Total Onshore(1) Bois d'Arc Energy Total Oil production (thousand barrels) 242 438 680 225 350 575 Gas production (million cubic feet – Mmcf) 10,769 8,050 18,819 7,944 6,795 14,739 Total production (Mmcfe) 12,226 10,676 22,902 9,296 8,894 18,190 Oil sales $ 18,481 $ 40,051 $ 58,532 $ 11,147 $ 20,206 $ 31,353 Gas sales 77,038 60,194 137,232 49,354 46,068 95,422 Total oil and gas sales $ 95,519 $ 100,245 $ 195,764 $ 60,501 $ 66,274 $ 126,775 Average oil price (per barrel) $ 76.10 $ 91.51 $ 86.01 $ 49.46 $ 57.77 $ 54.51 Average gas price (per thousand cubic feet – Mcf) $ 7.15 $ 7.48 $ 7.29 $ 6.21 $ 6.78 $ 6.47 Average price (per Mcf equivalent) $ 7.81 $ 9.39 $ 8.55 $ 6.51 $ 7.45 $ 6.97 Lifting cost $ 16,082 $ 16,282 $ 32,364 $ 13,482 $ 15,601 $ 29,083 Lifting cost (per Mcf equivalent) $ 1.32 $ 1.53 $ 1.41 $ 1.45 $ 1.75 $ 1.60 Oil and Gas Capital Expenditures $ 238,912 $ 39,794 $ 278,706 $ 75,790 $ 52,812 $ 128,602 For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 Onshore(1) Bois d'Arc Energy Total Onshore(1) Bois d'Arc Energy Total Oil production (thousand barrels) 1,008 1,671 2,679 921 1,383 2,304 Gas production (million cubic feet – Mmcf) 39,231 32,186 71,417 30,271 23,183 53,454 Total production (Mmcfe) 45,282 42,211 87,493 35,797 31,481 67,278 Oil sales $ 61,474 $ 123,895 $ 185,369 $ 50,955 $ 89,421 $ 140,376 Gas sales 270,139 231,565 501,704 206,263 165,289 371,552 Total oil and gas sales $ 331,613 $ 355,460 $ 687,073 $ 257,218 $ 254,710 $ 511,928 Average oil price (per barrel) $ 60.96 $ 74.15 $ 69.18 $ 55.32 $ 64.66 $ 60.93 Average gas price (per thousand cubic feet – Mcf) $ 6.89 $ 7.19 $ 7.03 $ 6.81 $ 7.13 $ 6.95 Average price (per Mcf equivalent) $ 7.32 $ 8.42 $ 7.85 $ 7.19 $ 8.09 $ 7.61 Lifting cost $ 64,791 $ 58,841 $ 123,632 $ 53,903 $ 53,400 $ 107,303 Lifting cost (per Mcf equivalent) $ 1.43 $ 1.39 $ 1.41 $ 1.51 $ 1.70 $ 1.59 Oil and Gas Capital Expenditures $ 525,714 $ 206,863 $ 732,577 $ 288,729 $ 244,610 $ 533,339 (1)Includes the onshore results of operations of Comstock Resources, Inc. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Three Months Ended December 31, 2007 For the Three Months Ended December 31, 2006 East Texas/ East Texas/ North South Total North South Total Louisiana Texas Other Onshore Louisiana Texas Other Onshore Oil production (thousand barrels) 40 56 146 242 28 45 152 225 Gas production (million cubic feet – Mmcf) 6,559 3,364 846 10,769 4,775 2,345 824 7,944 Total production (Mmcfe) 6,800 3,702 1,724 12,226 4,941 2,613 1,742 9,296 Oil sales $ 3,552 $ 5,068 $ 9,861 $ 18,481 $ 1,658 $ 2,547 $ 6,942 $ 11,147 Gas sales 46,133 25,117 5,788 77,038 29,304 15,179 4,871 49,354 Total oil and gas sales $ 49,685 $ 30,185 $ 15,649 $ 95,519 $ 30,962 $ 17,726 $ 11,813 $ 60,501 Average oil price (per barrel) $ 88.80 $ 90.50 $ 67.54 $ 76.10 $ 59.21 $ 56.60 $ 45.67 $ 49.46 Average gas price (per thousand cubic feet – Mcf) $ 7.03 $ 7.47 $ 6.84 $ 7.15 $ 6.14 $ 6.47 $ 5.91 $ 6.21 Average price (per Mcf equivalent) $ 7.31 $ 8.15 $ 9.08 $ 7.81 $ 6.27 $ 6.78 $ 6.78 $ 6.51 Lifting cost(1) $ 6,710 $ 4,772 $ 4,600 $ 16,082 $ 5,878 $ 3,842 $ 3,762 $ 13,482 Lifting cost (per Mcf equivalent) $ 0.99 $ 1.29 $ 2.67 $ 1.32 $ 1.19 $ 1.47 $ 2.16 $ 1.45 Oil and Gas Capital Expenditures: Acquisitions $ — $ 160,101 $ — $ 160,101 $ — $ — $ — $ — Leasehold costs 576 789 71 1,436 127 (1,266 ) 1,132 (7 ) Exploratory drilling — 3,916 (51 ) 3,865 — 5,964 1,737 7,701 Development drilling 56,454 11,922 2,111 70,487 53,511 2,634 8,070 64,215 Other development 798 1,710 515 3,023 1,987 1,378 516 3,881 Total $ 57,828 $ 178,438 $ 2,646 $ 238,912 $ 55,625 $ 8,710 $ 11,455 $ 75,790 (1)Includes production taxes of $3,319 and $2,551 for the three months ended December 31, 2007 and 2006, respectively. COMSTOCK RESOURCES, INC. REGIONAL OPERATING RESULTS (In thousands, except per unit amounts) For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 East Texas/ East Texas/ North South Total North South Total Louisiana Texas Other Onshore Louisiana Texas Other Onshore Oil production (thousand barrels) 162 214 632 1,008 117 209 595 921 Gas production (million cubic feet – Mmcf) 24,407 11,790 3,034 39,231 17,850 9,073 3,348 30,271 Total production (Mmcfe) 25,378 13,077 6,827 45,282 18,550 10,328 6,919 35,797 Oil sales $ 11,052 $ 15,189 $ 35,233 $ 61,474 $ 7,295 $ 13,332 $ 30,328 $ 50,955 Gas sales 164,926 85,427 19,786 270,139 119,106 65,594 21,563 206,263 Total oil and gas sales $ 175,978 $ 100,616 $ 55,019 $ 331,613 $ 126,401 $ 78,926 $ 51,891 $ 257,218 Average oil price (per barrel) $ 68.22 $ 70.98 $ 55.75 $ 60.96 $ 62.35 $ 63.79 $ 50.97 $ 55.32 Average gas price (per thousand cubic feet – Mcf) $ 6.76 $ 7.25 $ 6.52 $ 6.89 $ 6.67 $ 7.23 $ 6.44 $ 6.81 Average price (per Mcf equivalent) $ 6.93 $ 7.69 $ 8.06 $ 7.32 $ 6.81 $ 7.64 $ 7.50 $ 7.19 Lifting cost(2) $ 29,527 $ 16,832 $ 18,432 $ 64,791 $ 23,107 $ 14,612 $ 16,184 $ 53,903 Lifting cost (per Mcf equivalent) $ 1.16 $ 1.29 $ 2.70 $ 1.43 $ 1.25 $ 1.41 $ 2.34 $ 1.51 Oil and Gas Capital Expenditures: Acquisitions $ — $ 191,290 $ — $ 191,290 $ 912 $ 60,707 $ — $ 61,619 Leasehold costs 3,377 2,755 2,850 8,982 620 6,358 2,955 9,933 Exploratory drilling — 11,910 2,379 14,289 — 6,039 1,737 7,776 Development drilling 215,593 61,738 25,024 302,355 145,036 14,537 28,558 188,131 Other development 2,620 3,337 2,841 8,798 13,307 2,374 5,589 21,270 Total $ 221,590 $ 271,030 $ 33,094 $ 525,714 $ 159,875 $ 90,015 $ 38,839 $ 288,729 (2)Includes production taxes of $13,830 and $11,344 for the years ended December 31, 2007 and 2006, respectively.
